Exhibit 32.2 Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Joseph Schillero, Chief Financial Officer of Jennifer Convertibles, Inc., hereby certify, to my knowledge, that the Quarterly Report on Form 10-Q for the period ended May 28, 2011 of Jennifer Convertibles, Inc. (the ”Form 10-Q”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Jennifer Convertibles, Inc. Date:July 12, 2011 /s/ Joseph Schillero Joseph Schillero Chief Financial Officer (Principal Financial and Accounting Officer)
